 
 

PRR ea Bsa BR tlle oe
a
if
ta

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK = 5 pale] 201 3 :
CLARENCE DeLANEY, JR., oe 4
Plaintiff, 19-CV-6084 (NSR)
“against: SUPPLEMENTAL ORDER OF
ADA PEREZ, ef al., SERVICE
Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

On June 28, 2019, Plaintiff initiated this action, pro se, under 42 U.S.C. § 1983, alleging
that Defendants (1) wrongfully confined him at Downstate Correctional Facility (“Downstate”),
(2) failed to provide him with medical attention at Downstate, (3) failed to provide him with
medical attention at Willard Drug Treatment Center (“Willard”); and (4) failed to reasonably
accommodate his disability at Willard. (ECF No. 1.) On August 30, 2019, this Court directed the
Clerk of the Court to issue a summons and to deliver to the U.S. Marshals Service all the paperwork
for the Marshals Service to effect service upon Defendants Superintendent Ada Perez, Melissa M.
Pickett, Shanikqua Harrison, Dr. W. Stolfi, and Dr. Quinones. (ECF No. 11.) On December 5,
2019, Defendants’ counsel, the New York State Attorney General (“Attorney General”), notified
the Court that Defendant Harrison remained unserved and unrepresented because she no longer
works at Downstate, the facility whose service address the Court had previously been identified
for her. (ECF No. 20.) The Attorney General further explained that, upon information and belief,
the proper place of service for Defendant Harrison is in fact Green Haven Correctional Facility.
(/d.)

To allow Plaintiff to effect service on Defendant Harrison, through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

 

 
Return form (““USM-285 form”) for her. The service address for Defendant Harrison is Green
Haven Correctional Facility, 594 Rt. 216, Stormville, New York, 12582. The Clerk of the Court
is further instructed to issue a summons and deliver to the Marshals Service all the paperwork
necessary for the Marshals Service to effect service upon Defendant Harrison.

It is Plaintiff's responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v,
Strong, 682 F.3d 56, 63 (2d Cir. 2012).

The Clerk of the Court is directed to mail a copy of this Order to Plaintiff and show proof

of service on the docket.

Dated: December 9, 2019 SO ORDERE
White Plains, New York Y oe

NELSON S. ROMAN
United States District Judge

 
DEFENDANT AND SERVICE ADDRESS

Shanikqua Harrison

Green Haven Correctional Facility
594 Rt. 216

Stormville, New York 12582

 
